                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RYAN TUOSTO,                             :   CIVIL ACTION
                                         :   NO. 19-02135
     Plaintiff,                          :
                                         :
     v.                                  :
                                         :
MAGNOLIA SCHOOL OF                       :
AMBLER CORP., et al.                     :
                                         :
     Defendants.                         :

                                 ORDER

          AND NOW, this 26th day of November, 2019, upon

consideration of Plaintiff’s motion to compel (ECF No. 16), it

is hereby ORDERED as follows:

  1. Any responses to the motion (ECF No. 16) shall be FILED by

     December 6, 2019, at 11:00 a.m.

  2. A telephone conference with the parties regarding the

     motion and any timely-filed responses will be held on

     December 11, 2019, at 11:00 a.m. before the Honorable

     Eduardo C. Robreno. Once the parties are on the line,

     Counsel for Plaintiff, shall place the call directly to

     Chambers at 215-597-4073.

          AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO,    J.
